Name: 85/625/EEC: Commission Decision of 16 December 1985 amending Decision 85/262/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-12-31

 Avis juridique important|31985D062585/625/EEC: Commission Decision of 16 December 1985 amending Decision 85/262/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC Official Journal L 379 , 31/12/1985 P. 0022 - 0022 Spanish special edition: Chapter 03 Volume 40 P. 0145 Portuguese special edition Chapter 03 Volume 40 P. 0145 COMMISSION DECISION of 16 December 1985 amending Decision 85/262/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC (85/625/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material (1), as last amended by the Act of Accession of Greece, and in particular Article 15 (1) thereof, Having regard to the request submitted by the Kingdom of Denmark, Whereas the production of forest reproductive material is at present insufficient in all Member States so that their requirements for reproductive material conforming to the provisions of Directive 66/404/EEC cannot be met; Whereas third countries are not in a position to supply sufficient reproductive material of the relevant species which can afford the same guarantees as Community reproductive material and which conforms to the provisions of the abovementioned Directive; Whereas by Decision 83/262/EEC (2), the Commission authorized the Member States to permit temporarily the marketing of forest reproductive material which satisfies less stringent requirements; Whereas it has appeared that this authorization is not sufficient to cover fully the requirements of the Kingdom of Denmark; Whereas the Kingdom of Denmark should therefore also be authorized to permit temporarily the marketing in its own territory of seed of Fagus silvatica L., produced in Bulgaria and Yugoslavia which satisfies less stringent requirements; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION:Article 1Decision 85/262/EEC is hereby amended as follows: In the column 'Fagus silvatica L.' of the Annex, the following is inserted in line 'DK': 'BG, YU'. Article 2This Decision is addressed to the Member States. Done at Brussels, 16 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 125, 11. 7. 1966, p. 2326/66. (2) OJ No L 134, 23. 5. 1985, p. 32.